COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Darla Lexington v. T. Gerald Treece, Individually, J. Cary Gray, as
                          Successor Independent Administrator with Will Annexed of the Estate
                          of John M. O’Quinn, deceased, John M. O’Quinn & Associates,
                          PLLC, Gibbs & Bruns, LLP, Needmore River Ranch, LLC, Greg
                          LaMantia and Joseph V. LaMantia, III, SCI Texas Funeral Services,
                          Inc. d/b/a/ Geo. H Lewis & Sons Funeral Directors, John M. O’Quinn
                          Foundation, and Robert C. Wilson, III

Appellate case number:    01-17-00228-CV

Trial court case number: 392,247-419

Trial court:              Probate Court No 2 of Harris County

        On December 8, 2020, the Court issued an order abating the above-referenced appeal and
remanding the case to the probate court for a hearing concerning the breadth of the probate
court’s sealing orders, as listed therein. The probate court held a hearing, and, on February 22,
2021, the district clerk filed a supplemental clerk’s record, containing the probate court’s order.
       In its January 19, 2021 “Order Unsealing Court Records,” the probate court ordered that:
       all prior court orders sealing court records in Cause No. 392,247-419 are
       VACATED. All previously sealed court records in Cause No. 392,247-419 are
       hereby unsealed, and the Clerk of the Court shall immediately make all court
       records in Cause No. 392,247-419 publicly available. This Order shall not apply
       to any other case except Cause No. 392,247-419.
        Appellant, Darla Lexington, has filed an Agreed Motion to Reinstate the Appeal,
requesting that the Court reinstate the appeal on the Court’s active docket, unseal the record and
briefs previously filed, and proceed to a decision on the last amended briefs filed by each party.
The motion contains a certificate of conference, stating that the parties are in agreement. See
TEX. R. APP. P. 10.1(a)(5).
        Accordingly, the Court grants appellant’s motion and reinstates this case on the Court’s
active docket. We vacate our prior orders sealing the parties’ briefs filed in the appeal, and
direct the Clerk of the Court to unseal the record and briefs on file. The Court will consider the
case on the amended briefs currently on file, as requested.
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                    Acting individually    Acting for the Court
Date: ___March 9, 2021___